Order entered November 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00051-CR

        FRANCISCO JAVIER ROSALES SANTAMARIA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-72122-U

                                     ORDER

      We REINSTATE this appeal.

      We abated this case because appellant’s brief, initially due on July 16, 2020,

had not been filed. On November 23, 2020, appellant filed his brief with a motion

to reinstate the appeal and to extend time for filing the brief. In the interest of

expediting this appeal and because the trial court has not scheduled or held a

hearing, we VACATE the October 5, 2020 order to the extent it required a hearing
and findings. We GRANT the extension motion and ORDER the brief filed as of

the date of this order. The State’s brief is due by December 28, 2020.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to J. Stephen

Cooper; and to the Dallas County District Attorney’s Office, Appellate Division.




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE